358 F.2d 307
Leo C. BURKE, Petitioner, Appellant,v.UNITED STATES of America, Respondent, Appellee.
No. 6660.
United States Court of Appeals First Circuit.
Submitted March 16, 1966.
Decided April 5, 1966.
Certiorari Denied June 6, 1966.

See 86 S. Ct. 1883.
Appeal from the United States District Court for the District of Massachusetts; Andrew A. Caffrey, Judge.
Leo C. Burke, pro se.
W. Arthur Garrity, Jr., U. S. Atty., and Stanislaw R. J. Suchecki, Asst. U. S. Atty., on brief for appellee.
Before ALDRICH, Chief Judge, and McENTEE and COFFIN, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed, on the opinion of the District Court, 1965, D.Mass., 247 F. Supp. 418.